EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Denise Bergen on February 3, 2022.

The application has been amended as follows: 
On line 2 of Claim 109, please insert the word “a” between the word “least” and “portion”.
On line 1 of Claim 110, please insert the word “a” between the word “least” and “portion”.
On line 2 of Claim 114, please remove the word “supercritical”.

Response to Arguments
Applicant’s arguments, filed January 25, 2022 have been fully considered and are persuasive.   Applicant has amended the previous set of claims to overcome the previous claim objections and 112 rejections made on the claims as discussed on pages 5-7 of the Remarks section as indicated by the page number at the bottom of each page.  As a result, the Examiner has withdrawn these objections and 112 rejections.  Additional amendments made in this Examiner’s Amendment have put the claims into condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further searching and consideration in the relevant fields of endeavor, the Examiner has found that independent Claim 1, which includes the subject matter of previous dependent Claim 4, which was cancelled and incorporated into Claim 1, is allowable because the closest prior art including Modell, (US 4,338,199), and Bond  et al., (“Bond”, US 6,103,129), do not disclose “a heat transfer loop between the compressor and the gas expander” as claimed in Claim 1, which also includes “a compressor”, “supercritical reactor” and “gas expander”. Furthermore, the Examiner indicates that independent Claim 106, which includes the subject matter of previous dependent Claim 8 which was cancelled and incorporated into this claim, is allowable because the closest prior art including Modell and Bond do not disclose “a heat exchanger configured to exchange heat between the reactor effluent and the pressurized gas phase reactor effluent stream to heat the pressurized gas phase reactor effluent stream” as claimed in Claim 106, which also includes “a compressor”, “supercritical reactor” and “gas expander”.
Thus, the Examiner allows Claims 1, 3, 5-13, 103, 104 & 106-116.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779